Claimant was superintendent of parks in the city of Binghamton. On March 29, 1931, while assisting a veterinarian in treating a sick lion he accidentally came into contact with the excreta of the animal, some of it entering his mouth. A short time later claimant’s mouth and throat became sore, and the submaxillary or saliva gland became swollen. He consulted a doctor for the first time on June 5, 1931, who found the gland and blood stream infected, and some operative interference necessary. The Industrial Board has found that there was no causal relation between th contact with the excreta of the lion and the injury com-, plained of. There is evidence that the claimant, before the accident, was suffering from various forms of quiescent heart disease. There was substantial evidence, if the Board believed it, to overcome the presumption that the claimant’s injury arose out of and in the course of his employment. Claimant’s expert witnesses *852testified to causal relation between the accident and claimant’s injury, and the carrier’s experts testified that it was impossible for any one to determine such causal relation upon the facts of this case. The Industrial Board were not bound to follow the experts of either party. The finding of the Board has support in the evidence. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.